Citation Nr: 0604667	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  04-14 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an extension of the delimiting date beyond 
April [redacted], 2002, for educational assistance benefits under 
Chapter 35, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran apparently served on active duty from October 
1969 to August 1980.  He died on July [redacted], 1981.  The appellant 
is the veteran's stepson.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Denver, Colorado, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

In February 2005, to support his claim, the veteran testified 
at a videoconference hearing chaired by the undersigned 
Acting Veterans Law Judge (VLJ) of the Board.  A transcript 
of the proceeding is of record.  At that hearing, he 
requested that the record be held open for 90 days so he 
could submit additional evidence, and waived RO consideration 
of that evidence.  38 C.F.R. § 20.1304 (2005).  In April 
2005, he submitted additional evidence.  


FINDINGS OF FACT

1.  The appellant was born on April [redacted], 1976, and is the 
stepson of the veteran.

2.  In an August 1981 decision, the RO granted service 
connection for the cause of the veteran's death.

4. The original delimiting date for the appellant's 
eligibility for DEA benefits was April [redacted], 2002, his 26th 
birthday.

5. In September 2003, the RO received the appellant's 
Application for Survivors' and Dependents' Educational 
Assistance.  

6.  The appellant's period of eligibility for educational 
assistance benefits expired prior to the submission of his 
claim.  He meets none of the legal criteria for an extension 
of the period of eligibility for educational assistance.

CONCLUSION OF LAW

An extension of the delimiting date for the appellant's 
Chapter 35 educational assistance benefits beyond April [redacted], 
2002, is not warranted.  38 U.S.C.A. §§ 3501, 3512 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041, 
21.3043 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the laws governing certain VA claims, 
to include redefining VA's duty-to-assist and notification 
obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  In addition, regulations implementing the 
VCAA were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).

However, these changes are not applicable to claims such as 
the one at issue.  In Barger v. Principi, 16 Vet. App. 132 
(2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (that is, Chapter 51).  As well, the 
statute at issue in this matter is not found in Chapter 51 
(rather, in Chapter 35).  Therefore, the VCAA (and, it 
follows, its implementing regulations) is not applicable.

Notwithstanding the above, the Board finds that VA has 
satisfied its duty to assist and to notify under VCAA.  In 
this regard, the RO has explained to the appellant the bases 
for the denial of the claim in the November 2003 decision and 
a February 2004 statement of the case, and afforded him the 
opportunity to present information and evidence in support of 
the claim.  He was afforded a videoconference hearing in 
February 2005 to support his claim.  In light of the 
foregoing, there is no prejudice to him from an adjudication 
of his claim at this juncture.

II.  Entitlement to Educational Assistance Benefits Under 
Chapter 35

The pertinent facts of this case are not in dispute.  The 
record reflects that the veteran was granted service 
connection for cause of his death on July [redacted], 1981, by rating 
decision in August 1981.

The appellant first filed his application for the receipt of 
VA educational assistance benefits under Chapter 35 in 
September 2003.  On this application, he reported that he was 
the veteran's (step)son, and that his date of birth was April 
[redacted], 1976.  He was enrolled at Denver Technical College from 
February 7, 2001, to June 24, 2003, and was awarded an 
Associate of Applied Science in Computer-Aided Drafting.  

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who died of a service-connected disability.  38 U.S.C.A. § 
3501(a)(1)(A)(i); 38 C.F.R. § 21.3021(a)(1)(i).  The Board 
does not dispute that the appellant is the veteran's stepson, 
and that service connection is in effect for the cause of the 
veteran's death.  Therefore, the appellant meets the basic 
eligibility requirements for the potential award of 
educational assistance benefits under Chapter 35.

The basic ending date for eligibility for educational 
assistance benefits is usually the eligible person's 26th 
birthday.  38 C.F.R. § 21.3041(c).  The appellant's 26th 
birthday was April [redacted], 2002, and so that became his delimiting 
(ending) date for eligibility for educational assistance 
benefits under Chapter 35.  The appellant's claim for Chapter 
35 educational assistance benefits was originally received at 
the RO in September 2003, and there is no evidence of record 
of any claim filed prior to that time.  Because the appellant 
was over 26 years of age when he filed his claim, pursuant to 
the provisions of 38 C.F.R. § 21.3041(d), his eligibility for 
Chapter 35 benefits had terminated by that time, and there is 
no other avenue now available to extend his benefits period.

The appellant contends that he was never notified of his 
entitlement to Chapter 35 benefits.  He essentially contends 
that therefore, he should be granted an extension of his 
delimiting date until his 31st birthday.  In addition, he 
testified that the Social Security Administration (SSA) found 
him to be 100 percent disabled, from September 1992 to August 
2001 due to a seizure disorder.  The SSA also found him not 
to be competent to handle these funds and, a representative 
payee was selected to handle these funds.  As his seizure 
disorder created severe disablement during this period, he 
maintains that he was essentially precluded from filing a 
claim for education benefits and pursuing a course of 
education during this period.  The Board notes that the 
appellant submitted an SSA document indicating that he was 
disabled, and receiving SSA benefits, from September 1992 
through August 2003.  

In certain situations, the delimiting date may be modified or 
extended beyond a claimant's 26th birthday, but generally not 
past his 31st birthday.  38 U.S.C.A. § 3512; 38 C.F.R. §§ 
21.3040(d), 21.3041(d), (e).

A modification of the eligibility period may be granted if 
the veteran died between the child's 18th and 26th birthdays.  
In such cases, the basic ending date for eligibility will be 
the child's 26th birthday or eight years from the date of the 
relevant occurrence, whichever is later.  In no case, 
however, is the modified ending date to extend beyond the 
eligible person's 31st birthday.  38 C.F.R. § 21.3041(d).  
Here, however, the date of notification of the rating was 
August 1981 before the veteran's 18th birthday.  As the 
appellant was not yet 18 years old, these modification 
provisions are not applicable here to change the delimiting 
date.

Additionally, pursuant to 38 C.F.R. § 21.3041(e), an eligible 
child's ending date may be extended beyond his 26th birthday, 
but not to exceed his 31st birthday, in certain cases.  Under 
this provision, the ending date may be extended if the 
eligible person's program of education has been suspended due 
to conditions determined to be beyond the eligible person's 
control, as listed at 38 C.F.R. § 21.3043 (2005).  If 
individual's own illness prevents pursuit of his program, 
then the ending date may be extended for the length of the 
period of suspension, but not beyond the eligible person's 
31st birthday.  38 C.F.R. §§ 21.3041(e)(1), 21.3043(d).  This 
provision, however, applies in situations where a claimant is 
already in receipt of Chapter 35 educational assistance 
benefits and is pursuing his education, but has to stop his 
education because of certain events beyond his control.  
Here, the appellant has not yet begun his program of 
education under Chapter 35, and so this delimiting date 
extension option is also not available to him.  Therefore, 
obtaining additional information regarding the veteran's 
disablement due to a seizure disorder during this period is 
unnecessary, as the evidence would not be pertinent to his 
claim.  

The appellant's beginning date for his period of eligibility 
started when he turned 18 years old and expired when he 
turned 26 years.  He first filed his claim in September 2003, 
more than one year after the end of his eligibility period 
for the receipt of educational assistance under Chapter 35 
(See 38 C.F.R. § 21.4131(d)), and over 20 years after the 
rating decision granting service connection for cause of the 
veteran's death.

The Board is also mindful of the appellant's contention that 
he was not informed of this benefit or that he had until 
April [redacted], 2002, to use the benefits at issue.  The Court, 
citing to an opinion from the United States Supreme Court, 
has held that everyone dealing with the Government is charged 
with knowledge of Federal statute and agency regulations.  
Morris v. Derwinski, 1 Vet. App. 260 (1991).  Furthermore, 
the VA is under no legal obligation to notify individually 
every potential claimant of his or her possible entitlement 
to VA benefits.  Lyman v. Brown, 5 Vet. App. 194 (1993); Hill 
v. Derwinski, 2 Vet. App. 451 (1991).

While the Board is aware of and sympathizes with the 
appellant's arguments and concerns, the law prevents a 
favorable outcome.  Unfortunately, the regulatory criteria 
and legal precedent governing eligibility for the receipt of 
Chapter 35 educational assistance benefits are clear and 
specific, and the Board is bound by these criteria.  See 38 
U.S.C.A. § 7104.  Therefore, the Board concludes that the 
appellant cannot receive educational assistance benefits 
under Chapter 35 as a matter of law.  The Board has carefully 
reviewed the entire record in this case.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  However, where as here, the law rather 
than the facts is dispositive, the benefit of the doubt 
provisions as set forth in 38 U.S.C.A. § 5107(b) are not for 
application.


ORDER

An extension of the delimiting date for the appellant's 
Chapter 35 educational assistance benefits beyond April [redacted], 
2002, is denied.



____________________________________________
K. OSBORNE 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


